UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7123


RAYMOND DARNELL JOHNSON,

                Plaintiff - Appellant,

          v.

ORANGE COUNTY, VA, A Municipal Corporation; CCA,
(Corrections Corporations of America),

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Norman K. Moon, Senior
District Judge. (7:12-cv-00259-NKM-RSB)


Submitted:   September 11, 2012          Decided:   September 14, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Darnell Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond Darnell Johnson appeals the district court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2006)

complaint       as   frivolous      under       28    U.S.C.     §     1915(e)(2)(B)(i)

(2006).     We have reviewed the record and find no reversible

error.      Accordingly,       we   deny    Johnson’s      motion         for   trial   and

affirm for the reasons stated by the district court.                            Johnson v.

Orange Cnty., Va., No. 7:12-cv-00259-NKM-RSB (W.D. Va. June 15,

2012).     We dispense with oral argument because the facts and

legal    contentions     are     adequately          presented       in   the    materials

before    the    court   and    argument        would    not     aid      the   decisional

process.



                                                                                  AFFIRMED




                                            2